Metcalf, J.
The note in suit, having been given to the plaintiffs in consideration of a policy of insurance issued by them in June 1849, is to be held valid or invalid, under the provisions of the Rev. Sts. c. 37, §§ 40, 41, and St. 1847, c. 273, § 3. These statutes required that every agent of an insurance company established without this state should, before making any contract of insurance within the state, deposit with the state treasurer a statement signed and sworn to by a majority of the directors of the corporation for which he was acting, specifying the amount of its capital, the manner of its investment, &c., and, in addition to the amount of capital or reserve held by the corporation, the whole amount of risks incurred by the same, the whole amount of premiums thereon, what portion of it had been paid in cash, what security had been taken for the remainder, and what was the largest sum insured in any one risk; and that the agent should publish such statement in some newspaper published in the county wherein he transacted the business of his agency.
The foregoing statute requisitions have not been complied with by the plaintiffs’ agent.
The publication in the newspaper called the Springfield *400Republican, on the 10th of May 1849, did not contain the same statement which was filed with the treasurer on the 15th of January 1849, because it did not appear, from that publication, that the statement was made under the oath of the directors. The statute required that the statement to be filed with the treasurer should be sworn to by the directors, and that “ the said statement” should be published in a newspaper.
Besides; that publication did not contain the same partie ulars as those which were set out in the statement filed with the treasurer. Nor did it contain a statement of the whole amount insured by the plaintiffs, but only contained statements by which that amount might be computed by an arithmetical process. This was not sufficient. But if it would have been sufficient had it been accurate, yet it was not accurate, inasmuch as an arithmetical computation shows that the amount insured was stated to be one hundred and nineteen thousand dollars less than the true amount.
The note having been given in consideration of a contract with the plaintiffs, which our statutes forbade them to make, they cannot recover, but we must render

Judgment for the defendant.